Judgment, Supreme Court, Bronx County (Howard Silver, J.), entered October 9, 2002, which, upon a jury verdict, awarded plaintiff damages in the principal amount of $550,000, unanimously affirmed, without costs.
The trial evidence showed that plaintiff fell, sustaining injuries, when he slipped as he attempted to step from a steeply inclined ramp onto a deck at defendant restaurant. Contrary to defendant’s arguments, the evidence, fairly considered (see Nicastro v Park, 113 AD2d 129, 134 [1985]), permitted the jury to conclude that defendant had not properly maintained the ramp and that this failure alone proximately caused plaintiffs harm. Although defendant contends that plaintiff’s fractured nose, bilateral rotator cuff tears and other injuries are not attributable to his accident on its premises, the record affords no basis for this Court to reject the contrary findings of the jury, which was optimally situated to assess the credibility of the witnesses (see Morales v New York City Tr. Auth., 304 AD2d 496, 497 [2003]). The damages awarded for the aforementioned injuries do not deviate materially from what is reasonable compensation under the circumstances (see Chege v New York City Tr. Auth., 302 AD2d 283 [2003]).
We have considered defendant’s remaining arguments and find them unavailing. Concur—Nardelli, J.P., Tom, Mazzarelli and Ellerin, JJ.